Title: 26th.
From: Adams, John Quincy
To: 


       Breakfasted at the judge’s, and then returned to College. Finished the projection of my eclipse, for exhibition. Mr. Read gave out this morning to the Class, the calculation of a solar Eclipse for 1791 as the last exercice, on that score. This afternoon I calculated the elements for it.
       Oliver Fiske of Brookfield, will be 25. the 2d. of Septr. next. Solidity of judgment; independence of spirit, and candour of disposition, are the chief characteristics of this gentleman; as a scholar, he stands on the first line in the Class; and his honour is unblemished: his circumstances are not fortunate, and he has been often absent from College. He was with General Lincoln in Berkshire the greater part of the last winter: and wishes to follow a military life, after leaving the University: he would make I believe a very good officer, and whatever his profession may be, he will be certainly an excellent man.
      